DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group 3 claims 21-23, Species II in the reply filed on 2/8/21 is acknowledged.
The traverse is based on the fact that the method could be done by hand. Applicant admits the method could be done by hand, so the examiner maintains the restriction as being proper. The requirement is still deemed proper and is therefore made FINAL. Claims 1-20 and 24-25 are withdrawn as being directed to a non-elected invention/species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanism configured to disable the normal outlet valve in claim 1, the mechanism is configured to maintain the suction valve closed during a suction stroke of claim 22, and the mechanism is configured to maintain the output valve closed during a pressure stroke of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 states the system comprising a mechanism configured to disable normal operation of one or both of the suction valve or the output valve, to reduce or eliminate fluid output of the pump. 
Claim 22 states wherein the mechanism is configured to maintain the suction valve in an open bypass position during a pressure stroke, to maintain the suction valve closed during a suction stroke, to maintain the output valve open during a suction stroke, and/or to maintain the output valve closed during a pressure stroke.
 	Insufficient details of the underlined portion of claim 21 with respect to the outlet valve and the underlined portions of claim 22 with respect to maintaining the suction valve close and with respect to the outlet valve are provided in the specification as filed to show applicant had possession of the claimed invention.
MPEP2163 II. A. 3. at paragraph three states: "An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole." Regarding the written description requirement for claims 21-23, no  particular configuration for the 
 	MPEP 2163 I. at paragraph two states: "To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." Regarding the disclosure in the specification concerning the electronic unit of claims 21-23, insufficient details of the particular configuration for the mechanism configured to disable normal operation of the output valve, insufficient details of the particular  configuration for the mechanism configured to disable normal operation of both the inlet valve and the output valve, insufficient details of the particular configuration for maintaining the suction valve closed during a suction stroke are provided in the drawings, and insufficient details of the particular configuration for maintaining the output valve closed during a pressure stroke are provided in the specification as filed.  
 	As set forth in MPEP 706.03(c) at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include:
What is the particular configuration for the mechanism configured to disable normal operation of the output valve? What is the particular configuration for the mechanism configured to disable normal operation of both the inlet valve and the output valve? What is 

 	MPEP 2163 L at paragraph two states: To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, As demonstrated by the questions set forth above which highlight the lack of detail provided in the specification as filed, claim(s) 21-23 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claim 23 is rejected based on its dependency to claim 22.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jokela US 5456581.
 	Regarding claims 21-23, Jokela discloses:
 	21.    A chemical injection pump system comprising an injection pump (Applicant discloses a piston pump. Chemical injection is an intended use of the piston pump. Jokela also discloses a piston pump which is capable of being used for chemical injection purposes. Therefore Jokela meets the limitations of the claim.) having a suction valve (84) and an output valve (86), the system comprising a mechanism (90) configured to disable normal operation of one or both of the suction valve or the output valve, to reduce or eliminate fluid output of the pump (see e.g. col 3 lines 43-53).
 	22.    The system of claim 21 wherein the mechanism is configured to maintain the suction 10 valve in an open bypass position during a pressure stroke (see e.g. col 3 lines 43-53), to maintain the suction valve closed during a suction stroke, to maintain the output valve open during a suction stroke, and/or to maintain the output valve closed during a pressure stroke.
 	23.    The system of claim 22 wherein the mechanism comprises a pin (94) moveable between an extended position where it interferes with seating of the suction valve, and a non-interfering retracted position (see Figs 1-2), and a ferromagnetic armature and a solenoid coil .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746